 



Exhibit 10.49

@ROAD, INC.

2005 STOCK OPTION PLAN

     1. Purposes of the Plan. The purposes of this 2005 Stock Option Plan are to
attract and retain the Vidus Employees and Vidus Consultants, to provide
additional incentive to the Vidus Employees and Vidus Consultants and to promote
the success of the Company’s business. Options granted under the Plan will be
nonstatutory stock options which are options not intended to qualify as
incentive stock options under Section 422 of the Code.

     2. Definitions. As used herein, the following definitions shall apply:

          (a) “Acquisition Agreement” means the Acquisition Agreement dated as
of December 15, 2004 by and among the Company, Vidus and NV Partners III-BT LP.

          (b) “Administrator” means the Board or its Committee appointed
pursuant to Section 4 of the Plan.

          (c) “Affiliate” means an entity other than a Subsidiary (as defined
below) which, together with the Company, is under common control of a third
person or entity.

          (d) “Applicable Laws” means the legal requirements relating to the
administration of stock option and restricted stock purchase plans under
applicable U.S. state corporate laws, U.S. federal and applicable state
securities laws, the Code, any Stock Exchange rules or regulations and the
applicable laws of any other country or jurisdiction where Options are granted
under the Plan, as such laws, rules, regulations and requirements shall be in
place from time to time.

          (e) “Board” means the Board of Directors of the Company.

          (f) “Change of Control” means a sale of all or substantially all of
the Company’s assets, or any merger or consolidation of the Company with or into
another corporation other than a merger or consolidation in which the holders of
more than 50% of the shares of capital stock of the Company outstanding
immediately prior to such transaction continue to hold (either by the voting
securities remaining outstanding or by their being converted into voting
securities of the surviving entity) more than 50% of the total voting power
represented by the voting securities of the Company, or such surviving entity,
outstanding immediately after such transaction.

          (g) “Closing Date” means the date of closing of the acquisition of
Vidus by the Company pursuant to the Acquisition Agreement.

          (h) “Code” means the Internal Revenue Code of 1986, as amended.

          (i) “Committee” means one or more committees or subcommittees of the
Board appointed by the Board to administer the Plan in accordance with Section 4
below.

@Road 2005 Stock Option Plan



--------------------------------------------------------------------------------



 



          (j) “Common Stock” means the Common Stock of the Company.

          (k) “Company” means @Road, Inc., a Delaware corporation.

          (l) “Consultant” means any person, including an advisor, who is
engaged by the Company or any Parent, Subsidiary or Affiliate to render services
and is compensated for such services, and any director of the Company whether
compensated for such services or not.

          (m) “Continuous Service Status” means the absence of any interruption
or termination of service as an Employee or Consultant. Continuous Service
Status as an Employee or Consultant shall not be considered interrupted in the
case of: (i) sick leave; (ii) military leave; (iii) any other leave of absence
approved by the Administrator, provided that such leave is for a period of not
more than ninety (90) days, unless reemployment upon the expiration of such
leave is guaranteed by contract or statute, or unless provided otherwise
pursuant to Company policy adopted from time to time; or (iv) in the case of
transfers between locations of the Company or between the Company, its Parents,
Subsidiaries, Affiliates or their respective successors. A change in status from
an Employee to a Consultant or from a Consultant to an Employee will not
constitute an interruption of Continuous Service Status.

          (n) “Corporate Transaction” means a sale of all or substantially all
of the Company’s assets, or a merger, consolidation or other capital
reorganization of the Company with or into another corporation and includes a
Change of Control.

          (o) “Director” means a member of the Board.

          (p) “Employee” means any person employed by the Company or any Parent,
Subsidiary or Affiliate, with the status of employment determined based upon
such factors as are deemed appropriate by the Administrator in its discretion,
subject to any requirements of the Code or the Applicable Laws. The payment by
the Company of a director’s fee to a Director shall not be sufficient to
constitute “employment” of such Director by the Company.

          (q) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

          (r) “Fair Market Value” means, as of any date, the fair market value
of the Common Stock, as determined by the Administrator in good faith on such
basis as it deems appropriate and applied consistently with respect to
Participants. Whenever possible, the determination of Fair Market Value shall be
based upon the closing price for the Shares as reported in the Wall Street
Journal for the applicable date.

          (s) “Option” means a nonstatutory stock option (meaning an option not
intended to qualify as an incentive stock option under Section 422 of the Code)
granted pursuant to the Plan.

          (t) “Option Agreement” means a written document, the form(s) of which
shall be approved from time to time by the Administrator, reflecting the terms
of an Option granted under the Plan and includes any documents attached to or
incorporated into such Option

@Road 2005 Stock Option Plan

-2-



--------------------------------------------------------------------------------



 



Agreement, including, but not limited to, a notice of stock option grant and a
form of exercise notice.

          (u) “Option Exchange Program” means a program approved by the
Administrator whereby outstanding Options are exchanged for Options with a lower
exercise price or are amended to decrease the exercise price as a result of a
decline in the Fair Market Value of the Common Stock.

          (v) “Optioned Stock” means the Common Stock subject to an Option.

          (w) “Optionee” means an Employee or Consultant who receives an Option.

          (x) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code, or any successor provision.

          (y) “Participant” means any holder of one or more Options, or the
Shares issuable or issued upon exercise of such Options, under the Plan.

          (z) “Plan” means this 2005 Stock Option Plan.

          (aa) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act,
as amended from time to time, or any successor provision.

          (bb) “Share” means a share of the Common Stock, as adjusted in
accordance with Section 12 of the Plan.

          (cc) “Stock Exchange” means any stock exchange or consolidated stock
price reporting system on which prices for the Common Stock are quoted at any
given time.

          (dd) “Subsidiary” means a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code, or any successor
provision.

          (ee) “Vidus” means Vidus Limited, a company registered in England and
Wales.

          (ff) “Vidus Employee” means an employee of Vidus who becomes an
Employee of the Company or a Subsidiary in connection with the acquisition of
Vidus by the Company.

          (gg) “Vidus Consultant” means a consultant of Vidus who becomes a
Consultant of the Company or a Subsidiary in connection with the acquisition of
Vidus by the Company.

     3. Stock Subject to the Plan. Subject to the provisions of Section 12 of
the Plan, the maximum aggregate number of Shares that may be sold under the Plan
is 146,146 Shares of Common Stock.

@Road 2005 Stock Option Plan

-3-



--------------------------------------------------------------------------------



 



     The Shares may be authorized, but unissued, or reacquired Common Stock. If
an Option should expire or become unexercisable for any reason without having
been exercised in full, or is surrendered pursuant to an Option Exchange
Program, the unpurchased Shares that were subject thereto shall, unless the Plan
shall have been terminated, become available for future grant under the Plan. In
addition, any Shares of Common Stock which are retained by the Company upon
exercise of an Option in order to satisfy the exercise price for such Option or
any withholding taxes due with respect to such exercise shall be treated as not
issued and shall continue to be available under the Plan. Shares issued under
the Plan and later repurchased by the Company pursuant to any repurchase right
which the Company may have shall not be available for future grant under the
Plan.

     4. Administration of the Plan.

          (a) General. The Plan shall be administered by the Board or a
Committee, or a combination thereof, as determined by the Board. The Plan may be
administered by different administrative bodies with respect to different
classes of Participants and, if permitted by the Applicable Laws, the Board may
authorize one or more officers to grant Options under the Plan.

          (b) Committee Composition. If a Committee has been appointed pursuant
to this Section 4, such Committee shall continue to serve in its designated
capacity until otherwise directed by the Board. From time to time the Board may
increase the size of any Committee and appoint additional members thereof,
remove members (with or without cause) and appoint new members in substitution
therefor, fill vacancies (however caused) and remove all members of a Committee
and thereafter directly administer the Plan, all to the extent permitted by the
Applicable Laws and, in the case of a Committee administering the Plan in
accordance with the requirements of Rule 16b-3, to the extent permitted or
required by such provisions.

          (c) Powers of the Administrator. Subject to the provisions of the Plan
and in the case of a Committee, the specific duties delegated by the Board to
such Committee, the Administrator shall have the authority, in its discretion:

               (i) to determine the Fair Market Value of the Common Stock, in
accordance with Section 2(r) of the Plan, provided that such determination shall
be applied consistently with respect to Participants under the Plan;

               (ii) to select the Vidus Employees and Vidus Consultants to whom
Options may from time to time be granted;

               (iii) to determine whether and to what extent Options are
granted;

               (iv) to determine the number of Shares of Common Stock to be
covered by each Option granted;

               (v) to approve the form(s) of agreement(s) used under the Plan;

               (vi) to determine the terms and conditions, not inconsistent with
the terms of the Plan, of any Option granted hereunder, which terms and
conditions include but are

@Road 2005 Stock Option Plan

-4-



--------------------------------------------------------------------------------



 



not limited to the exercise price, the time or times when Options may be
exercised, and any restriction or limitation regarding any Option, Optioned
Stock or restricted stock issued upon exercise of an Option, based in each case
on such factors as the Administrator, in its sole discretion, shall determine;

               (vii) to determine whether and under what circumstances an Option
may be settled in cash under Section 9(c) instead of Common Stock;

               (viii) to implement an Option Exchange Program on such terms and
conditions as the Administrator in its discretion deems appropriate, provided
that no amendment or adjustment to an Option that would materially and adversely
affect the rights of any Optionee shall be made without the prior written
consent of the Optionee;

               (ix) to construe and interpret the terms of the Plan and Options
granted under the Plan, which constructions, interpretations and decisions shall
be final and binding on all Participants;

               (x) to make any adjustment or amendment to the Plan or to an
outstanding Option with or without a Participant’s consent if such adjustment or
amendment is necessary to avoid the Company’s incurring adverse accounting
charges, except any charges resulting solely from the fair market value of an
option exceeding the exercise price on the date of exercise; and

               (xi) in order to fulfill the purposes of the Plan and without
amending the Plan, to modify grants of Options to Participants who are foreign
nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs.

     5. Eligibility.

          (a) Recipients of Grants. Options may be granted to Vidus Employees
and Vidus Consultants.

          (b) No Employment Rights. The Plan shall not confer upon any
Participant any right with respect to continuation of an employment or
consulting relationship with the Company, nor shall it interfere in any way with
such Participant’s right or the Company’s right to terminate his or her
employment or consulting relationship at any time, with or without Cause. The
terms of employment of any Optionee shall not be affected in any way by
Optionee’s participation in the Plan which shall not form part of such
employment terms (either expressly or impliedly) nor in any way entitle Optionee
to take into account such participation in the Plan in calculating any
compensation or damages on the termination of Optionee’s employment for whatever
reason (whether lawful or unlawful) which might otherwise be payable to
Optionee, and the Optionee’s terms of employment shall be deemed to be varied
accordingly.

     6. Term of Plan. The Plan shall become effective upon its adoption by the
Board of Directors. It shall continue in effect for a term of one (1) year from
the Closing Date unless sooner terminated under Section 14 of the Plan.

@Road 2005 Stock Option Plan

-5-



--------------------------------------------------------------------------------



 



     7. Term of Option. The term of each Option shall be the one (1) year period
immediately following the Closing Date; provided that in the event the Optionee
dies during the original term of the Option, the original term shall be extended
for a period of one (1) year after the death of the Optionee.

     8. Option Exercise Price and Consideration.

          (a) Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be such price as is determined
pursuant to Section 2.1(e) of the Acquisition Agreement and set forth in the
Option Agreement.

          (b) Permissible Consideration. The consideration to be paid for the
Shares to be issued upon exercise of an Option, including the method of payment,
shall be determined by the Administrator and may consist entirely of (1) cash;
(2) check; (3) cancellation of indebtedness; (4) other Shares that have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which the Option is exercised, provided that in the case of
Shares acquired, directly or indirectly, from the Company, such Shares must have
been owned by the Optionee for more than six months on the date of surrender (or
such other period as may be required to avoid the Company’s incurring an adverse
accounting charge); (5) delivery of a properly executed exercise notice together
with such other documentation as the Administrator and a securities broker
approved by the Company shall require to effect exercise of the Option and
prompt delivery to the Company of the sale or loan proceeds required to pay the
exercise price and any applicable withholding taxes; (6) any combination of the
foregoing methods of payment; or (7) such other consideration and method of
payment for the issuance of Shares to the extent permitted under the Applicable
Laws. Different methods of payment of an Option exercise price have different
tax consequences for holders of Options. Each Optionee should consult his or her
own tax advisor before deciding what method of payment he or she will use to pay
the exercise price of an Option. In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company and the
Administrator may, in its sole discretion, refuse to accept a particular form of
consideration other than cash at the time of any Option exercise.

     9. Exercise of Option.

          (a) General.

               (i) Exercisability. Any Option granted hereunder shall be fully
vested and immediately exercisable as of the date of grant.

               (ii) Minimum Exercise Requirements. An Option may not be
exercised for a fraction of a Share. The Administrator may require that an
Option be exercised as to a minimum number of Shares, provided that such
requirement shall not prevent an Optionee from exercising the full number of
Shares as to which the Option is then exercisable.

@Road 2005 Stock Option Plan

-6-



--------------------------------------------------------------------------------



 



               (iii) Procedures for and Results of Exercise. An Option shall be
deemed exercised when written notice of such exercise has been given to the
Company in accordance with the terms of the Option by the person entitled to
exercise the Option and the Company has received full payment for the Shares
with respect to which the Option is exercised. Full payment may, as authorized
by the Administrator, consist of any consideration and method of payment
allowable under Section 8(b) of the Plan, provided that the Administrator may,
in its sole discretion, refuse to accept any form of consideration other than
cash at the time of any Option exercise.

               (iv) Additional Condition to Exercise. Where the Shares to be
acquired on exercise of the Option are considered to be “restricted securities”
as defined in Part 7, Chapter 2 Income Tax (Earnings and Pensions) Act 2003
(ITEPA) (such determination to be at the sole discretion of the Administrator),
it is a condition of exercise that the Optionee enter into a joint election with
his employing company pursuant to section 431 Part 7 Chapter 2 ITEPA (or any
other election, as the Company may direct, for the same purpose).

        Exercise of an Option in any manner shall result in a decrease in the
number of Shares that thereafter may be available, both for purposes of the Plan
and for sale under the Option, by the number of Shares as to which the Option is
exercised.

               (iv) Rights as Stockholder. Until the issuance of the Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. No adjustment will be made
for a dividend or other right for which the record date is prior to the date the
stock certificate is issued, except as provided in Section 12 of the Plan.

          (b) Termination of Employment or Consulting Relationship. In the event
of termination of an Optionee’s Continuous Service Status prior to the
expiration of an Option’s term as set forth in Section 7 of this Plan, the
Optionee may exercise the Option until the expiration of the Option term.

          (c) Death of Optionee. In the event of the death of an Optionee during
the original term of an Option granted under this Plan, the Option may be
exercised by Optionee’s estate or by a person who acquired the right to exercise
the Option by bequest or inheritance at any time prior to the end of one
(1) year after the death of the Optionee.

          (d) Buyout Provisions. The Administrator may at any time offer to buy
out for a payment in cash or Shares an Option previously granted under the Plan
based on such terms and conditions as the Administrator shall establish and
communicate to the Optionee at the time that such offer is made.

     10. Taxes.

          (a) As a condition of the exercise of an Option granted under the
Plan, the Participant (or in the case of the Participant’s death, the person
exercising the Option) shall make

@Road 2005 Stock Option Plan

-7-



--------------------------------------------------------------------------------



 



such arrangements as the Administrator may require for the satisfaction of any
applicable federal, state, local or foreign withholding tax obligations that may
arise in connection with the exercise of the Option and the issuance of Shares
in addition to the tax obligations set forth in Section 10(g). The Company shall
not be required to issue any Shares under the Plan until such obligations are
satisfied. If the Administrator allows the withholding or surrender of Shares to
satisfy a Participant’s tax withholding obligations under this Section 10
(whether pursuant to Section 10(c), (d) or (e), or otherwise), the Administrator
shall not allow Shares to be withheld in an amount that exceeds the minimum
statutory withholding rates for federal and state tax purposes, including
payroll taxes.

          (b) In the case of an Employee and in the absence of any other
arrangement, the Employee shall be deemed to have directed the Company to
withhold or collect from his or her compensation an amount sufficient to satisfy
such tax obligations from the next payroll payment otherwise payable after the
date of an exercise of the Option.

          (c) In the case of a Participant other than an Employee (or in the
case of an Employee where the next payroll payment is not sufficient to satisfy
such tax obligations, with respect to any remaining tax obligations), in the
absence of any other arrangement and to the extent permitted under the
Applicable Laws, the Participant shall be deemed to have elected to have the
Company withhold from the Shares to be issued upon exercise of the Option that
number of Shares having a Fair Market Value determined as of the applicable Tax
Date (as defined below) equal to the amount required to be withheld. For
purposes of this Section 10, the Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined under the Applicable Laws (the “Tax Date”).

          (d) If permitted by the Administrator, in its discretion, a
Participant may satisfy his or her tax withholding obligations upon exercise of
an Option by surrendering to the Company Shares that have a Fair Market Value
determined as of the applicable Tax Date equal to the amount required to be
withheld. In the case of shares previously acquired from the Company that are
surrendered under this Section 10(d), such Shares must have been owned by the
Participant for more than six (6) months on the date of surrender (or such other
period of time as is required for the Company to avoid adverse accounting
charges).

          (e) Any election or deemed election by a Participant to have Shares
withheld to satisfy tax withholding obligations under Section 10(c) or (d) above
shall be irrevocable as to the particular Shares as to which the election is
made and shall be subject to the consent or disapproval of the Administrator.
Any election by a Participant under Section 10(d) above must be made on or prior
to the applicable Tax Date.

          (f) In the event an election to have Shares withheld is made by a
Participant and the Tax Date is deferred under Section 83 of the Code because no
election is filed under Section 83(b) of the Code, the Participant shall receive
the full number of Shares with respect to which the Option is exercised but such
Participant shall be unconditionally obligated to tender back to the Company the
proper number of Shares on the Tax Date.

@Road 2005 Stock Option Plan

-8-



--------------------------------------------------------------------------------



 



          (g) In addition to any tax withholding obligations, the Participant
shall be accountable for any income tax and national insurance liability (or
their equivalent in any non-UK jurisdiction) which is chargeable on any
assessable income deriving from the grant or exercise of, or other dealing in,
any Option held by the Participant. The Participant shall indemnify the Company
and (at the direction of the Company) any Subsidiary or Affiliate of the Company
which is or may be treated as the employer of the Participant in respect of the
following (together, the “Tax Liabilities”):

               (i) any income tax liability which falls to be paid to the Inland
Revenue by the Company (or the relevant employing Subsidiary or Affiliate) under
the PAYE system as it applies to income tax under Part 11 ITEPA and the PAYE
regulations referred to in it (or the equivalent in any non-UK jurisdiction);
and

               (ii) any national insurance liability which falls to be paid to
the Inland Revenue by the Company (or the relevant employing Subsidiary or
Affiliate) under the modified PAYE system as it applies for national insurance
purposes under the Social Security Contributions and Benefits Act 1992 and
regulations referred to in it (or the equivalent in any foreign jurisdiction);
such national insurance liability being the aggregate of:

                    (x) all the Participant’s primary national insurance
contributions; and

                    (y) 100% of the employer’s secondary national insurance
contributions.

Any reference to a national insurance liability shall be deemed to include an
equivalent social security liability in any non-UK jurisdiction.

          (h) Pursuant to the indemnity referred to in Section 10(g), the
Participant shall make such prior arrangements as the Company requires to meet
the cost of the Tax Liabilities, including at the direction of the Company any
of the following:

               (i) making a cash payment (including the deduction from salary)
of an appropriate amount to the Company or relevant employing Affiliate or
Subsidiary; or

               (ii) appointing the Company as agent and/or attorney for the sale
of Shares and authorizing the payment to the Company or relevant employing
Affiliate or Subsidiary of the Company of the appropriate amount out of the net
proceeds of sale of the Shares; and

               (iii) entering into an election whereby the employer’s liability
for secondary national insurance contributions is transferred to the Participant
on terms set out in the election and approved by the Inland Revenue.

The Company shall not be required to issue any Shares under the Plan until such
arrangements to pay the Tax Liabilities are made.

     11. Non-Transferability of Options.

@Road 2005 Stock Option Plan

-9-



--------------------------------------------------------------------------------



 



          (a) General. Except as set forth in this Section 11, Options may not
be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner other than by will or by the laws of descent or distribution. The
designation of a beneficiary by an Optionee will not constitute a transfer. An
Option may be exercised, during the lifetime of the holder of an Option, only by
such holder or a transferee permitted by this Section 11.

          (b) Limited Transferability Rights. The Administrator may in its
discretion grant transferable Options pursuant to Option Agreements specifying
the manner in which such Options are transferable.

     12. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.

          (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares of Common Stock covered by
each outstanding Option, the number of Shares set forth in Section 3, and the
number of Shares of Common Stock that have been authorized for issuance under
the Plan but as to which no Options have yet been granted or that have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per Share of Common Stock covered by each such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number of
issued Shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination, recapitalization or reclassification of the Common
Stock, or any other increase or decrease in the number of issued Shares of
Common Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares of Common Stock subject to an Option.

          (b) Dissolution or Liquidation. In the event of the dissolution or
liquidation of the Company, each Option will terminate immediately prior to the
consummation of such action, unless otherwise determined by the Administrator.

          (c) Corporate Transaction. In the event of a Corporate Transaction,
each outstanding Option shall be assumed or an equivalent option or right shall
be substituted by such successor corporation or a parent or subsidiary of such
successor corporation (the “Successor Corporation”), unless the Successor
Corporation does not agree to assume the award or to substitute an equivalent
option or right, in which case such Option shall terminate upon the consummation
of the transaction.

          For purposes of this Section 12(c), an Option shall be considered
assumed, without limitation, if, at the time of issuance of the stock or other
consideration upon a Corporate Transaction or a Change of Control, as the case
may be, each holder of an Option would be entitled to receive upon exercise of
the Option the same number and kind of shares of stock or

@Road 2005 Stock Option Plan

-10-



--------------------------------------------------------------------------------



 



the same amount of property, cash or securities as such holder would have been
entitled to receive upon the occurrence of the transaction if the holder had
been, immediately prior to such transaction, the holder of the number of Shares
of Common Stock covered by the Option at such time (after giving effect to any
adjustments in the number of Shares covered by the Option as provided for in
this Section 12); provided that if such consideration received in the
transaction is not solely common stock of the Successor Corporation, the
Administrator may, with the consent of the Successor Corporation, provide for
the consideration to be received upon exercise of the Option to be solely common
stock of the Successor Corporation equal to the Fair Market Value of the per
Share consideration received by holders of Common Stock in the transaction.

          (d) Certain Distributions. In the event of any distribution to the
Company’s stockholders of securities of any other entity or other assets (other
than dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option to reflect the effect of such distribution.

     13. Time of Granting Options. The date of grant of an Option shall, for all
purposes, be the date on which the Administrator makes the determination
granting such Option, or such other date as is determined by the Administrator.
Notice of the determination shall be given to each Employee or Consultant to
whom an Option is so granted within a reasonable time after the date of such
grant.

     14. Amendment and Termination of the Plan.

          (a) Authority to Amend or Terminate. The Board may at any time amend,
alter, suspend or discontinue the Plan, but no amendment, alteration, suspension
or discontinuation (other than an adjustment pursuant to Section 12 above) shall
be made that would materially and adversely affect the rights of any Optionee
under any outstanding grant, without his or her consent. In addition, to the
extent necessary and desirable to comply with the Applicable Laws, the Company
shall obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required.

          (b) Effect of Amendment or Termination. No amendment or termination of
the Plan shall materially and adversely affect Options already granted, unless
mutually agreed otherwise between the Optionee and the Administrator, which
agreement must be in writing and signed by the Optionee or holder and the
Company.

          (c) Accounting Issues. Notwithstanding anything else to the contrary
in this Section 14, the Administrator may at any time amend or adjust the Plan
or an outstanding Option granted under the Plan without the consent of the
affected Participant(s) if such amendment or adjustment is necessary to avoid
the Company’s incurring adverse accounting charges, except any charges resulting
solely from the fair market value of an option exceeding the exercise price on
the date of exercise.

     15. Conditions Upon Issuance of Shares. Notwithstanding any other provision
of the Plan or any agreement entered into by the Company pursuant to the Plan,
the Company shall

@Road 2005 Stock Option Plan

-11-



--------------------------------------------------------------------------------



 



not be obligated, and shall have no liability for failure, to issue or deliver
any Shares under the Plan unless such issuance or delivery would comply with the
Applicable Laws, with such compliance determined by the Company in consultation
with its legal counsel. As a condition to the exercise of an Option, the Company
may require the person exercising the Option to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by law.

     16. Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

     17. Agreements. Options shall be evidenced by Option Agreements in such
form(s) as the Administrator shall from time to time approve.

@Road 2005 Stock Option Plan

-12-